AIC                                                05/04/2021



          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 20-0543
                                                                         NLED
                                                                       MAY 0 4 2021
                                                                    Bowen Gr
                                                                  Clerk of     eenwood
IN THE MATTER OF:                                                          Supreme Court
                                                                           af Montana


 A.P.R. and A.A.R.,                                                 ORDER

              Youths in Need of Care.




       Counsel for the appellant father ofA.P.R. and A.A.R. filed a motion and briefasking
to be allowed to withdraw from this appeal on grounds that counsel has been unable to find
any nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA,and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). The father was granted time to file a
response, but no response was filed.
       The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised in the father's appeal in this case.
       Therefore,
       IT IS ORDERED that this appeal is DISMISSED.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
the appellant father personally.
       DATED this LiThday of May,2021.



                                                               Chief Justice
    At Ai JUL.




2